Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 26, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a dishwasher after he refused to comply with a manager’s directive to clean up garbage. Although claimant maintained that such assignment was not part of his duties as a dishwasher and he disliked the manager’s disrespectful demeanor, claimant was told that he could be fired if he refused the assignment. We find no reason to disturb the decision of the Unemployment Insurance Appeal Board inasmuch as there is substantial evidence to support its finding that clamant failed to comply with a reasonable request of the employer and that this insubordination constituted disqualifying misconduct (see Matter of Swinton [Com*955missioner of Labor], 22 AD3d 947, 948 [2005]; Matter of Goodrich [Raymond Corp.—Commissioner of Labor], 301 AD2d 720, 720 [2003]; Matter of Jackson [Commissioner of Labor], 275 AD2d 826, 826 [2000], lv denied 95 NY2d 769 [2000]).
Cardona, EJ., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.